Exhibit 10.3

 

FORM OF 7.875% SENIOR SECURED NOTE DUE 2022

 

(Face of 7.875% Senior Secured Note)
7.875% Senior Secured Note due 2022

 

[Insert Global Note Legend, if applicable pursuant to the provisions of the
Indenture]

 

THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (1) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.6 OF THE INDENTURE, (2) THIS GLOBAL NOTE MAY BE EXCHANGED
IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.6 OF THE INDENTURE, (3) THIS
GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT TO
SECTION 2.11 OF THE INDENTURE AND (4) THIS GLOBAL NOTE MAY BE TRANSFERRED TO A
SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (“DTC”), TO THE
COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUIRED BY AN AUTHORIZED REPRESENTATIVE OF DTC OR SUCH OTHER
REPRESENTATIVE OF DTC OR SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC(AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH
OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC) ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

 

[Insert Restricted Notes Legend, if applicable pursuant to the provisions of the
Indenture]

 

THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”). NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE OFFERED, SOLD, ASSIGNED, PLEDGED, ENCUMBERED,
DISPOSED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
APPLICABLE EXEMPTION THEREFROM.

 

THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT, PRIOR TO
THE DATE WHICH IS ONE YEAR AFTER THE LATER OF THE ORIGINAL ISSUE DATE
HEREOF, ISSUANCE OF ANY ADDITIONAL NOTES AND THE LAST DATE ON WHICH THE COMPANY
OR ANY AFFILIATE OF THE COMPANY WAS THE OWNER OF THIS NOTE (OR ANY PREDECESSOR
OF THIS NOTE) (THE “RESALE

 

E-1

--------------------------------------------------------------------------------


 

RESTRICTION TERMINATION DATE”), SUCH SECURITY MAY BE RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED, ONLY (A) INSIDE THE UNITED STATES TO A PERSON WHO THE
SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A UNDER THE SECURITIES ACT, (B) OUTSIDE THE UNITED
STATES TO A NON-U.S. PERSON IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (C) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER (IF APPLICABLE), (D) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND THE SECURITIES LAWS OF ANY
OTHER JURISDICTION (AND BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE
COMPANY IF THE COMPANY SO REQUESTS), (E) TO THE COMPANY OR ANY SUBSIDIARY
THEREOF OR (F) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION. THE
HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF
THIS SECURITY OF THE RESALE RESTRICTIONS SET FORTH ABOVE. NO REPRESENTATION CAN
BE MADE AS TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 FOR RESALE
OF THIS SECURITY. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF A HOLDER AFTER
THE RESALE RESTRICTION TERMINATION DATE.

 

[Insert Temporary Regulation S Notes Legend, if applicable pursuant to the
provisions of the Indenture]

 

THIS SECURITY IS A REGULATION S TEMPORARY GLOBAL NOTE WITHIN THE MEANING OF THE
INDENTURE GOVERNING THIS NOTE. EXCEPT IN THE CIRCUMSTANCES DESCRIBED IN THE
INDENTURE, NO TRANSFER OR EXCHANGE OF AN INTEREST IN THIS TEMPORARY GLOBAL NOTE
MAY BE MADE FOR AN INTEREST IN A TRANSFER RESTRICTED NOTE. NO EXCHANGE OF AN
INTEREST IN THIS TEMPORARY GLOBAL NOTE MAY BE MADE FOR AN INTEREST IN THE
REGULATION S GLOBAL NOTE EXCEPT (A) ON OR AFTER THE TERMINATION OF THE
DISTRIBUTION COMPLIANCE PERIOD (AS DEFINED IN REGULATION S UNDER THE SECURITIES
ACT) AND (B) UPON DELIVERY OF THE OWNER NOTES CERTIFICATION AND THE TRANSFEREE
NOTES CERTIFICATION RELATING TO SUCH INTEREST IN ACCORDANCE WITH THE TERMS OF
THE INDENTURE.

 

UNTIL 40 DAYS AFTER THE COMMENCEMENT OF THE OFFERING OF THE NOTES, AN OFFER OR
SALE OF THE NOTES WITHIN THE UNITED STATES BY A DEALER (AS DEFINED IN THE
SECURITIES ACT) MAY VIOLATE THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
IF SUCH OFFER OR SALE IS MADE OTHERWISE THAN IN ACCORDANCE WITH RULE 144A UNDER
THE SECURITIES ACT.

 

--------------------------------------------------------------------------------


 

WILLIAMS SCOTSMAN INTERNATIONAL, INC.
7.875% SENIOR SECURED NOTE DUE 2022

 

No. [A-1][S-1]

 

NOTES CUSIP: [144A: 96950GAA0]/[Reg S: U9697NAA3]

 

 

NOTES ISIN: [144A: US96950GAA04]/[Reg S: USU9697NAA38]

 

Williams Scotsman International, Inc., a Delaware corporation (the “Company,”
which term includes any successor entities) for value received promises to pay
to Cede & Co. or its registered assigns, the principal sum of [TWO HUNDRED
NINETY-FOUR MILLION TWO HUNDRED FIFTY-TWO THOUSAND][FIVE MILLION SEVEN HUNDRED
FORTY-EIGHT THOUSAND] UNITED STATES DOLLARS (US$[294,252,000][5,748,000]) on
December 15, 2022, and to pay interest thereon as hereinafter set forth.

 

Interest Payment Dates: June 15 and December 15, beginning June 15, 2018

 

Record Dates: June 1 and December 1

 

Dated: November 29, 2017

 

Reference is made to further provisions of this Note set forth on the reverse
hereof, which further provisions shall for all purposes have the same effect as
if set forth at this place.

 

Unless the certificate of authentication hereon has been executed by the Trustee
referred to on the reverse hereof by manual signature, this Note shall not be
entitled to any benefits under the Indenture referred to on the reverse hereof
or be valid or obligatory for any purpose.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 

 

WILLIAM SCOTSMAN INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is one (1) of the 7.875% Senior Secured Notes due 2022 referred to in the
within-mentioned Indenture:

 

Dated: November 29, 2017

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its individual capacity, but solely
as Trustee

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

(Reverse of 7.875% Senior Secured Note)
7.875% Senior Secured Note due 2022
WILLIAM SCOTSMAN INTERNATIONAL, INC.

 

Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

 

(1)                                 Interest. William Scotsman
International, Inc., a Delaware corporation (the “Company”), promises to pay
interest on the principal amount of this Note at the rate of 7.875% per annum
from November 29, 2017 until maturity. The Company will pay interest in U.S.
Dollars (except as otherwise provided herein) semiannually in arrears on June 15
and December 15, commencing on June 1, 2018 or if any such day is not a Business
Day, on the next succeeding Business Day (each an “Interest Payment Date”).
Interest on the Notes shall accrue from the most recent date to which interest
has been paid or, if no interest has been paid, from and including the date of
issuance; provided that if there is no existing Default in the payment of
interest, and if this Note is authenticated between a record date referred to on
the face hereof and the next succeeding Interest Payment Date, interest shall
accrue from such next succeeding Interest Payment Date, except in the case of
the original issuance of Notes, in which case interest shall accrue from the
date of authentication. Interest will be calculated based on a 360-day year
consisting of 12 months of 30 days.

 

(2)                                 Method of Payment. The Company will pay
interest on the Notes (except defaulted interest) on the applicable Interest
Payment Date to the Persons who are registered Holders of Notes at the close of
business on the June 1 and December 1 immediately preceding the Interest Payment
Date, even if such Notes are cancelled after such record date and on or before
such Interest Payment Date, except as otherwise provided in the Indenture (as
defined below). The Notes shall be payable as to principal of, premium, if any,
interest, at the office or agency of the Company maintained for such purpose,
or, at the option of the Company, with respect to Notes represented by
definitive Notes; payment may be made by check mailed to the Holders at their
respective addresses set forth in the register of Holders, or, with respect to
Notes represented by global Notes the Holders of which have provided the Company
or the Paying Agent with wire transfer instructions, by wire transfer of
immediately available funds to the account or accounts specified. Principal,
premium, if any, interest, shall be considered paid for all purposes hereunder
on the date the Paying Agent, if other than the Company or a Subsidiary thereof,
holds, as of 11:00 a.m. (New York City time), money deposited by the Company in
immediately available funds and designated for and sufficient to pay all such
principal, premium, if any, interest, then due. Such payment shall be in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts.

 

Any payments of principal of and interest on this Note prior to the Stated
Maturity shall be binding upon all future Holders of this Note and of any Note
issued upon the registration of transfer hereof or in exchange hereof or in lieu
hereof, whether or not noted hereon. The amount due and payable at the maturity
of this Note shall be payable

 

--------------------------------------------------------------------------------


 

only upon presentation and surrender of this Note at an office of the Paying
Agent or the Paying Agent’s agent appointed for such purposes.

 

(3)                                 Paying Agent and Registrar. Initially,
Deutsche Bank Trust Company Americas, the Trustee under the Indenture, shall act
as Paying Agent and Registrar. The Company may change any Paying Agent or
Registrar without notice to any Holder. The Company or any of its Subsidiaries
may act in any such capacity.

 

(4)                                 Indenture. The Company issued this Note
under an Indenture, dated as of November 29, 2017 (the “Indenture”), among the
Company, the Guarantors, the Trustee and the Collateral Agent. The terms of this
Note include those stated in the Indenture. To the extent the provisions of this
Note are inconsistent with the provisions of the Indenture, the Indenture shall
govern. The Notes are subject to all such terms, and Holders are referred to the
Indenture for a statement of such terms. The Notes issued on the Issue Date are
senior secured Obligations of the Company limited to $300,000,000 in aggregate
principal amount. The Indenture permits the issuance of Additional Notes subject
to compliance with certain conditions.

 

(5)                                 Guarantees. The payment of principal and
interest on the Notes is unconditionally guaranteed on a senior secured basis by
the Company and the other Guarantors to the extent set forth in and subject to
the provisions of the Indenture.

 

(6)                                 Optional Redemption.

 

(a)                                 [Reserved].

 

(b)                                 Optional Redemption on or After December 15,
2019. At any time and from time to time on and after December 15, 2019, the
Company, at its option, may redeem the Notes, in whole or in part, upon not less
than 30 nor more than 60 days’ prior written notice to Holders and not less than
35 days’ prior written notice to the Trustee (or such shorter timeline as the
Trustee may agree), at the redemption prices (expressed as percentages of the
principal amount of the Notes to be redeemed) set forth below, plus accrued and
unpaid interest to but not including the applicable redemption date (subject to
the right of Holders on the relevant record date to receive interest due on an
interest payment date falling on or prior to the redemption date), if redeemed
during the 12-month period beginning on December 15 of each of the years set
forth below.

 

Year

 

Redemption Price

 

2019

 

103.938

%

2020

 

101.969

%

2021 and thereafter

 

100.000

%

 

(c)                                  Optional Redemption with Proceeds of
Qualified Equity Offerings. At any time and from time to time prior to
December 15, 2019, upon not less than 30 nor more than 60 days’ prior written
notice to Holders and not less than 35 days’ prior written notice to the Trustee
(or such shorter timeline as the Trustee may agree),

 

--------------------------------------------------------------------------------


 

the Company, at its option, may redeem up to 40% of the aggregate principal
amount of the outstanding Notes (including any Additional Notes) at a redemption
price equal to 107.875% of the principal amount of the Notes redeemed, plus
accrued and unpaid interest to but not including the applicable redemption date
(subject to the right of Holders on the relevant record date to receive interest
due on an interest payment date falling on or prior to the redemption date) if:

 

(1)                           such redemption is made with the net proceeds of
one or more Qualified Equity Offerings;

 

(2)                           at least 60% of the aggregate principal amount of
the Notes (including any Additional Notes) issued under this Indenture remains
outstanding immediately after the occurrence of such redemption (excluding Notes
held by the Company or its Subsidiaries); and

 

(3)                           the redemption occurs within 90 days following the
closing of such Qualified Equity Offering.

 

(d)                                 Optional Redemption at Make-Whole Price. At
any time and from time to time prior to December 15, 2019, upon not less than 30
nor more than 60 days’ prior written notice to Holders and not less than 35
days’ prior written notice to the Trustee (or such shorter timeline as the
Trustee may agree), the Company, at its option, may redeem the Notes, in whole
or in part, at a redemption price equal to 100% of the principal amount of the
Notes, plus the Applicable Premium as of, and accrued and unpaid interest to but
not including the redemption date (subject to the right of Holders on the
relevant record date to receive interest due on an interest payment date falling
on or prior to the redemption date).

 

(e)                                  Optional Redemption before December 15,
2019.  At any time, and from time to time, prior to December 15, 2019, upon not
less than 30 nor more than 60 days’ prior written notice to Holders and not less
than 35 days’ prior written notice to the Trustee (or such shorter timeline as
the Trustee may agree), the Company, at its option, may redeem up to 10% of the
aggregate principal amount of the outstanding Notes (including any Additional
Notes) during each twelve-month period commencing with the Issue Date, at a
redemption price equal to 103% of the principal amount of the Notes redeemed,
plus accrued and unpaid interest to but not including the applicable redemption
date (subject to the right of Holders on the relevant record date to receive
interest due on an interest payment date falling on or prior to the redemption
date).

 

(f)                                   Notice of any redemption or any redemption
in respect of the Notes may, at the Company’s discretion, be subject to one or
more conditions precedent, including, but not limited to, completion of any
related Qualified Equity Offering. In addition, if such redemption is subject to
satisfaction of one or more conditions precedent, such notice of redemption
shall describe each such condition, and if applicable, shall state that, in the
Company’s discretion, the redemption date may

 

--------------------------------------------------------------------------------


 

be delayed until such time as any or all such conditions shall be satisfied (or
waived), or such redemption may not occur and such notice, upon written notice
to the Trustee, may be rescinded in the event that any or all such conditions
shall not have been satisfied (waived) by the redemption date as stated in such
notice, or by the redemption date as so delayed; provided that in no event shall
such redemption date be delayed to a date later than 60 days after the date on
which the original redemption notice was sent. The Company shall provide notice
to the Trustee at least one Business Day prior to the then scheduled redemption
date of the delayed redemption date or the rescinding of the redemption notice.
The Company may provide in such notice that payment of the redemption price and
performance of the Company’s obligations with respect to such redemption may be
performed by another Person.

 

(g)                                  Unless the Company defaults in the payment
of the applicable redemption price, interest will cease to accrue on the Notes
or portions thereof called for redemption on the applicable redemption date.

 

(h)                                 If any Note is redeemed in part only, a new
Note equal in principal amount to the unredeemed portion of the original Note
will be issued in the name of the Holder thereof upon cancellation of the
original Note. Subject to any conditions, notes called for redemption become due
on the date fixed for redemption. On and after the redemption date and interest
will cease to accrue on Notes or portions of the Notes called for redemption.

 

(i)                                     Notwithstanding any of the foregoing,
notices of redemption may be sent more than 60 days prior to a redemption date
if the notice is issued in connection with a Discharge of this Indenture.

 

(j)                                    The Company may at any time, and from
time to time, purchase Notes by means other than redemption, whether in open
market transactions or otherwise, subject to compliance with applicable
securities laws.

 

(7)                                 Mandatory Redemption. The Company is not
required to make mandatory redemption or sinking fund payments with respect to
the Notes.

 

(8)                                 Notice of Redemption. Subject to Section 3.3
of the Indenture, notice of redemption will be mailed by first class mail (or,
delivered electronically if held by DTC) at least 30 days but not more than 60
days before the redemption date to each Holder whose Notes are to be redeemed at
its registered address and for the Notes registered to DTC, in accordance with
DTC’s applicable procedures. If any Note is to be redeemed in part only, the
notice of redemption that relates to that Note will state the portion of the
principal amount thereof to be redeemed. No Notes of $2,000 principal amount or
less will be redeemed in part.

 

(9)                                 Repurchase at Option of Holder.

 

(a)                                 Upon the occurrence of a Change of Control,
the Company will be required to make an Offer to Purchase (a “Change of Control
Offer”) all or any part (equal to

 

--------------------------------------------------------------------------------


 

$2,000 or an integral multiple of $1,000 in excess thereof) of each Holder’s
Notes at a purchase price (the “Purchase Price”) in cash equal to 101% of the
principal amount of the Notes tendered, plus accrued and unpaid interest to but
not including the Purchase Date (subject to the right of Holders on the relevant
record date to receive interest due on an interest payment date falling on or
prior to the Purchase Date). For purposes of the foregoing, a Change of Control
Offer shall be deemed to have been made if (i) within 30 days following a Change
of Control, the Company commences an Offer to Purchase all outstanding Notes at
the Purchase Price and (ii) all Notes validly tendered (and not withdrawn)
pursuant to the Offer to Purchase are purchased in accordance with the terms of
such Offer to Purchase. Any Change of Control Offer will be conducted in
accordance with the procedures specified in Section 3.8 of the Indenture.

 

(b)                                 If the Company or any of its Restricted
Subsidiaries consummates an Asset Sale, any Net Cash Proceeds therefrom that are
not applied or invested as provided in the third paragraph of Section 4.10 of
the Indenture within 365 days after the receipt of any Net Cash Proceeds from
such applicable Asset Sale will constitute Excess Proceeds. When the aggregate
amount of Excess Proceeds exceeds $25.0 million, within thirty days thereof, the
Company will make an Offer to Purchase (“Asset Sale Offer”) to all Holders and
all holders of Pari Passu Debt containing provisions similar to those set forth
in the Indenture with respect to offers to purchase or redeem with the proceeds
of sales of assets, in each case, equal to the maximum principal amount of Notes
and such other Pari Passu Debt that may be purchased out of the Excess Proceeds.
The offer price in any such Asset Sale Offer will be equal to 100% of the
principal amount of the Notes purchased, plus accrued and unpaid interest to but
excluding the date of purchase, and will be payable in cash. If any Excess
Proceeds remain after consummation of an Asset Sale Offer, the Company may use
those Excess Proceeds for any purpose not otherwise prohibited by the Indenture
and such remaining amount shall not be added to any subsequent Excess Proceeds
for any purpose under the Indenture. If the aggregate principal amount of Notes
and such other Pari Passu Debt tendered into such Asset Sale Offer exceeds the
amount of Excess Proceeds, the Trustee will select the Notes and the Company
will select such other Pari Passu Debt to be purchased on a pro rata basis as
between the Notes and Pari Passu Debt. Upon completion of each Asset Sale Offer,
the amount of Excess Proceeds will be reset at zero. Any Asset Sale Offer will
be conducted in accordance with the procedures specified in Section 3.8 of the
Indenture.

 

(c)                                  Holders that are the subject of a Change of
Control Offer or an Asset Sale Offer (each, an “Offer to Purchase”), will
receive notice of an Offer to Purchase from the Company prior to any related
Purchase Date and may elect to have such Notes purchased by completing the form
titled “ Option of Holder to Elect Purchase” appearing below.

 

(10)                          Denominations, Transfer, Exchange. The Notes are
in registered form without coupons in minimum denominations of $2,000 and
integral multiples of $1,000 in excess thereof. The transfer of the Notes may be
registered and the Notes may be exchanged as provided

 

--------------------------------------------------------------------------------


 

in the Indenture. The Registrar and the Trustee may require a Holder, among
other things, to furnish appropriate endorsements and transfer documents and the
Company may require a Holder to pay any taxes and fees required by law or
permitted by the Indenture. The Company need not exchange or register the
transfer of any Note or portion of a Note selected for redemption, except for
the unredeemed portion of any Note being redeemed in part. Also, the Company and
the Registrar shall not be required (A) to issue, to register the transfer of or
to exchange Notes during a period beginning at the opening of fifteen (15) days
before the day of any mailing of a notice of redemption under Section (6) hereof
and ending at the close of business on the day of mailing, (B) to register the
transfer of or to exchange any Note so selected for redemption in whole or in
part, except the unredeemed portion of any Note being redeemed in part, or
(C) to register the transfer of or to exchange a Note between a record date and
the next succeeding Interest Payment Date.

 

(11)                          Persons Deemed Owners. The registered Holder of a
Note may be treated as its owner for all purposes.

 

(12)                          Discharge and Defeasance. Subject to the
conditions set forth in the Indenture, the Company and the Guarantors at any
time shall be entitled to terminate some or all of their obligations under the
Indenture and the Notes or the Note Guarantees, as applicable, if the Company
irrevocably deposits with the Trustee, in trust, for the benefit of the Holders,
cash in U.S. Dollars, non-callable U.S. Government Obligations, or a combination
thereof, for the payment of principal of, premium, if any, and interest on the
outstanding Notes to redemption or maturity, as the case may be; provided, that
upon any redemption that requires the payment of the Applicable Premium, the
amount deposited shall be sufficient for purposes of the Indenture to the extent
that an amount is deposited with the Trustee equal to the Applicable Premium
calculated as of the date of the notice of redemption, with any deficit as of
the date of redemption (any such amount, the “ Applicable Premium Deficit”) only
required to be deposited with the Trustee on or prior to the date of redemption.
Any Applicable Premium Deficit shall be set forth in an Officer’s Certificate
delivered to the Trustee simultaneously with the deposit of such Applicable
Premium Deficit that confirms that such Applicable Premium Deficit shall be
applied toward such redemption).

 

(13)                          Amendment, Supplement and Waiver. The Indenture,
the Notes or any Note Document may be amended or supplemented as provided in the
Indenture.

 

(14)                          Defaults and Remedies. The Events of Default
relating to the Notes are defined in Section 6.1 of the Indenture. If an Event
of Default (other than an Event of Default specified in Section 6.1(h) of the
Indenture with respect to the Company) occurs and is continuing, then and in
every such case, the Trustee or the Holders of not less than 25% in aggregate
principal amount of the outstanding Notes may declare the principal amount of
the Notes and any accrued and unpaid interest on the Notes to be due and payable
immediately by a notice in writing to the Company (and to the Trustee if given
by Holders); provided, however, that after such acceleration, but before a
judgment or decree based on acceleration, the Holders of a majority in aggregate
principal amount of the outstanding Notes may rescind and annul such
acceleration if (i) all Events of Default,

 

--------------------------------------------------------------------------------


 

other than the nonpayment of accelerated principal of or interest on the Notes,
have been cured or waived as provided in the Indenture and (ii) such rescission
or annulment would not conflict with any decree of judgment of a court of
competent jurisdiction.

 

In the event of a declaration of acceleration of the Notes because an Event of
Default described in Section 6.1(f) of the Indenture has occurred and is
continuing, the declaration of acceleration of the Notes shall be automatically
rescinded and annulled if the event of default or payment default triggering
such Event of Default pursuant to Section 6.1(f) shall be remedied or cured by
the Company or such Restricted Subsidiary or waived by the holders of the
relevant Debt within 30 Business Days after the declaration of acceleration with
respect thereto and if the rescission and annulment of the acceleration of the
Notes would not conflict with any judgment or decree of a court of competent
jurisdiction obtained by the Trustee for the payment of amounts due on the
Notes.

 

If an Event of Default specified in Section 6.1(h) occurs with respect to the
Company, the principal amount of and any accrued and unpaid interest on the
Notes then outstanding shall ipso facto become immediately due and payable
without any declaration or other act on the part of the Trustee or any Holder.
The Trustee may withhold from Holders notice of any Default (except Default in
payment of principal of, premium, if any, and interest on, any Note) if the
Trustee determines that withholding notice is in the interests of the Holders.

 

(15)                          Trustee Dealings with the Company. The Trustee, in
its individual or any other capacity, may become the owner or pledgee of Notes
and may otherwise deal with the Company or any Affiliate of the Company with the
same rights it would have if it were not Trustee.

 

(16)                          No Recourse Against Others. No past, present or
future director, officer, employee, general or limited partner, incorporator or
stockholder of the Company or any of its Subsidiaries, as such, will have any
personal liability for any obligations of the Company or any Guarantor by reason
of his, her or its status as such director, officer, employee, stockholder,
general partner, limited partner or incorporator, under the Notes Documents, or
for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Holder of Notes by accepting a Note waives and releases all
such liability. The waiver and release are part of the consideration for the
issuance of the Notes. Such waiver may not be effective to waive liabilities
under the U.S. federal securities laws or other corporate laws, and it is the
view of the SEC that such a waiver is against public policy.

 

(17)                          Authentication. This Note shall not be valid until
authenticated by the signature of the Trustee or an authenticating agent.

 

(18)                          Abbreviations. Customary abbreviations may be used
in the name of a Holder or an assignee, such as: TEN COM (= tenants in common),
TEN ENT (= tenants by the entireties), JT TEN (= joint tenants with right of
survivorship and not as tenants in common), CUST (= Custodian), and U/G/M/A (=
Uniform Gifts to Minors Act).

 

--------------------------------------------------------------------------------


 

(19)                          CUSIP, ISIN Numbers. Pursuant to a recommendation
promulgated by the Committee on Uniform Security Identification Procedures, the
Company has caused CUSIP numbers to be printed on the Notes and the Trustee may
use CUSIP, ISIN or other similar numbers in notices of redemption as a
convenience to the Holders. No representation is made as to the accuracy of such
numbers either as printed on the Notes or as contained in any notice of
redemption and reliance may be placed only on the other identification numbers
placed thereon.

 

The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture. Requests may be made to:

 

Williams Scotsman International, Inc.
901 S. Bond Street, #600
Baltimore, Maryland 21231
Facsimile: (410) 933-5940
 Attention: General Counsel

 

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

To assign this Note, fill in the form below: (I) or (we) assign and transfer
this Note to

 

 

(Insert assignee’s legal name and soc. sec. or tax I.D. no.)

 

 

(Print or type assignee’s name, address and zip code)

 

and irrevocably appoint                                         to transfer this
Note on the books of the Company. The agent may substitute another to act for
him.

 

Date:

 

 

 

 

 

 

 

 

Your Signature:

 

 

 

 

(Sign exactly as your name appears on the face of this Note)

 

 

Signature guarantee:

 

 

(Signature must be guaranteed by a participant in a recognized signature
guarantee medallion program)

 

--------------------------------------------------------------------------------


 

OPTION OF HOLDER TO ELECT PURCHASE

 

If you want to elect to have this Note purchased by the Company pursuant to
Section 4.10 (Asset Sales) or 4.14 (Change of Control) of the Indenture, as
applicable, check the box below:

 

o Section 4.10 o Section 4.14

 

If you want to elect to have only part of the Note purchased by the Company
pursuant to Section 4.10 or 4.14 of the Indenture, as applicable, state the
amount you elect to have purchased: $

 

Date:

 

 

Your Signature:

 

 

 

(Sign exactly as your name appears on the Note)

 

Tax Identification No.:

 

Signature guarantee:

 

 

(Signature must be guaranteed by a participant in a recognized signature
guarantee medallion program)

 

--------------------------------------------------------------------------------


 

CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR REGISTRATION
OF TRANSFER RESTRICTED NOTES BY A PERSON OTHER THAN THE COMPANY

 

Williams Scotsman International, Inc.
901 S. Bond Street, #600
Baltimore, Maryland 21231
Facsimile: (410) 933-5940
Attention: General Counsel

 

DB Services Americas, Inc.

5022 Gate Parkway, Suite 200

Jacksonville, FL 32256 USA

Attention:  Transfer

 

Re:                             William Scotsman International, Inc.
7.875% Senior Secured Note due 2022
CUSIP # [96950GAA0]/[U9697NAA3]

 

Reference is hereby made to that certain Indenture, dated November 29, 2017 (the
“Indenture”), among William Scotsman International, Inc. (the “Company”), the
Guarantors party thereto, the Trustee and the Collateral Agent. Capitalized
terms used but not defined herein shall have the meanings set forth in the
Indenture.

 

(the “Transferor”) owns and proposes to exchange the Note[s] or interest in such
Note[s] specified herein in the principal amount of
$                              in such Note[s] held in (check applicable
space)                        book-entry or                          definitive
form by the undersigned.

 

The Transferor                     (check one (1) box below):

 

o                                    hereby requests the Registrar to deliver in
exchange for its beneficial interest in the Global Note held by the Depositary a
Note or Notes in definitive, registered form of authorized denominations and an
aggregate principal amount equal to its beneficial interest in such Global Note
(or the portion thereof indicated above), in accordance with Section 2.6 of the
Indenture; or

 

o                                    hereby requests the Trustee to exchange or
register the transfer of a Note or Notes to               (transferee).

 

In connection with any transfer of any of the Notes evidenced by this
certificate occurring prior to the expiration of the periods referred to in
Rule 144 under the Securities Act of 1933, as amended (the “Securities Act”),
the Transferor confirms that such Notes are being transferred in accordance with
its terms:

 

--------------------------------------------------------------------------------


 

CHECK ONE (1) BOX BELOW:

 

(1)                                 o                                    to the
Company or a subsidiary thereof; or

 

(2)                                 o                                    inside
the United States to a “qualified institutional buyer” (as defined in Rule 144A
under the Securities Act (“Rule 144A”)) that purchases for its own account or
for the account of a qualified institutional buyer to whom notice is given that
such transfer is being made in reliance on Rule 144A, in each case pursuant to
and in compliance with Rule 144A; or

 

(3)                                 o                                    outside
the United States in an offshore transaction to a person other than a “U.S.
person” within the meaning of Regulation S under the Securities Act, in
compliance with Rule 904 thereunder.

 

Unless one (1) of the boxes is checked, the Registrar will refuse to register
any of the Note[s] evidenced by this certificate in the name of any person other
than the registered Holder thereof; provided that if box (2) or (3) is checked,
the Company or the Trustee may require, prior to registering any such transfer
of the Note[s], in its sole discretion, such legal opinions, certifications and
other information as the Trustee or the Company reasonably request to confirm
that such transfer is being made pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act.

 

 

 

 

Signature

 

 

 

 

Signature guarantee:

 

 

(Signature must be guaranteed by a participant in a recognized signature
guarantee medallion program)

 

 

TO BE COMPLETED BY PURCHASER IF (2) ABOVE IS CHECKED.

 

The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A, and is aware that the sale to it is being made
in reliance on Rule 144A and acknowledges that it has received such information
regarding the Company as the undersigned has requested pursuant to Rule 144A or
has determined not to request such information and that it is aware that the
transferor is relying upon the undersigned’s foregoing representations in order
to claim the exemption from registration provided by Rule 144A.

 

--------------------------------------------------------------------------------


 

[Name of Transferee]

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTICE: To be executed by an executive officer

 

--------------------------------------------------------------------------------


 

SCHEDULE OF EXCHANGES OF 7.875% SENIOR SECURED NOTES DUE 2022

 

The following exchanges of a part of this Global Note for other 7.875% Senior
Secured Notes due 2022 have been made:

 

Date of Exchange

 

Amount of Decrease
in Principal Amount
of This Global Note

 

Amount of Increase
in Principal Amount
of This Global Note

 

Principal Amount of
This Global Note
Following Such
Decrease (or
Increase)

 

Authorized Officer
of Trustee or 7.875%
Senior Secured Note
due 2022 Custodian

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------